Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 1 of 23 Page ID #6818




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 JANIAH MONROE, MARILYN                             )
 MELENDEZ, LYDIA HELÉNA VISION,                     )
 SORA KUYKENDALL, and SASHA REED,                   )
 individually and on behalf of a class of           )
 similarly situated individuals,                    )
                                                    )
                                                         Case No. 3:18-cv-00156-NJR
                 Plaintiffs,                        )
                                                    )
         v.                                         )
                                                    )
 ROB JEFFREYS, MELVIN HINTON,                       )
 and STEVEN BOWMAN,                                 )
                                                    )
                 Defendants.                        )

              PLAINTIFFS’ REVISED BRIEF REGARDING OBJECTIONS AND
                 RESPONSES TO DEPOSITION TESTIMONY FOR TRIAL

       Pursuant to this Court’s Order regarding pre-trial matters (Dkt. 284 at 2), Plaintiffs Janiah

Monroe, Marilyn Melendez, Lydia Heléna Vision, Sora Kuykendall, and Sasha Reed,

individually and on behalf of a class of similarly situated individuals (collectively, “Plaintiffs”)

hereby submit this revised brief setting forth the bases for their objections and responses to the

proposed deposition testimony and objections offered by Defendants Rob Jeffreys, Melvin

Hinton, and Steven Bowman (collectively, “IDOC” or “Defendants”). Plaintiffs’ submit this

revised brief to include depositions of IDOC taken between July 21-23, 2021.

                                        INTRODUCTION

       The parties have exchanged affirmative, counter-, and completeness designations of

deposition testimony taken in the case. A summary of the parties’ selected testimony and

objections are listed in Plaintiffs’ Final Proposed Deposition Testimony. See Dkt. 317. Below,

Plaintiffs explain the bases for their outstanding objections to testimony proffered by Defendants

as well as respond to objections lodged to the testimony Plaintiffs intend to introduce at trial.
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 2 of 23 Page ID #6819




                                           ARGUMENT

       A. Objections to Defendants’ Affirmative Designations

       1.      Neil Fisher, Wexford (Aug. 11, 2020). Defendants seek to introduce testimony

from Dr. Neil Fisher, the corporate designee testifying on behalf of Wexford, who supplies all

front-line medical and mental health professionals responsible for providing care to all

transgender prisoners within IDOC. See Dkt. 317-1, Ex. B at 1. Plaintiffs objected to proffered

testimony by Defendants as calling for speculation because Dr. Fisher was asked what his

colleague, Dr. Ritz, meant in an email. See id. at 128:13-16, 128:19-129:14. Obviously Dr.

Fisher could not have known what Dr. Ritz was thinking when he wrote an email, and Dr.

Fisher’s answer is pure speculation, not probative of the email itself, or any other fact relevant to

the issues before the Court. This testimony should be excluded.

       2.      Wendy Leach (Aug. 12, 2020). Defendants seek to introduce testimony from

Wendy Leach, consultant to IDOC and employee of the Moss Group. That testimony includes

the PREA-based factors she proposed IDOC use to decide where to house transgender prisoners

(Dkt. 317-2, Ex. B at 2, lines 82:1-18, 228:6-230:6), the medical needs of transgender prisoners

(see id. at 99:6-13), her experience with clients other than IDOC during the COVID-19 pandemic

(see id. at 149:8-11), and the utility of court intervention in compelling IDOC to address

deficiencies in the medical care it provides prisoners with gender dysphoria (see id. at 276:12-

279:13).

       Plaintiffs object to all of Ms. Leach’s testimony as improper expert opinion, as set forth

in Plaintiffs’ Motion in Limine to Strike Defendants’ Expert Designations of Dr. Erica Anderson

and Ms. Wendy Leach (Dkt. No. 288). In addition, Plaintiffs object to the specific testimony

outlined above because it includes speculative and overbroad claims that have little probative

value and are outweighed by the risk of wasting time and confusing the issues before the Court.


                                                  2
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 3 of 23 Page ID #6820




       First, Ms. Leach’s opinions about PREA-based considerations for housing assignments

lack foundation, are not based on her personal knowledge, and will not help this Court decide the

issues before it, which have to do with the medical treatment for gender dysphoria, not the

satisfaction of PREA. Second, Ms. Leach is a lawyer, not a medically trained expert (see id. at

100:3-6), so she is not qualified to opine on the medical needs of transgender prisoner—in either

a prison or the community. Third, her account of the manner in which other clients

managed COVID is wholly irrelevant, was not responsive to the question she was asked about

the situation in IDOC and lacked foundation to support and contextualize the testimony.

Fourth, Ms. Leach’s opinion about this Court’s role in addressing IDOC’s constitutional

violations is not relevant and speculative of what IDOC might do or not do in response. For all

these reasons, the Court should exclude Ms. Leach’s testimony.

       B. Objections to Defendants’ Counter-Designations

       1.      Steven Bowman (July 28, 2020). Defendants seek to introduce counter-

designations from Dr. Steven Bowman, agency medical director of IDOC, regarding the standard

of care and the appropriate medical decision-making process regarding gender affirming surgery.

See Dkt. 317-1, Ex. A at 1, lines 173:18-178:8. Plaintiffs object to these counter-designations

because the testimony is duplicative, vague, ambiguous, and overbroad, and because the witness

both lacks foundation to answer and is giving improper expert testimony. In addition, the

questioning that elicited this testimony called for speculation.

       The Court should exclude this testimony because Dr. Bowman lacks the foundation and

necessary experience to make or opine on such decisions regarding gender affirming surgery. See

id. at 39:19-40:2 (Dr. Bowman acknowledging that he could not recall receiving training specific

to transgender health). The Court should also exclude portions of the testimony because

Defendants’ counsel explicitly sought for duplicative testimony, id. at 173:24-174:1 (Defense


                                                  3
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 4 of 23 Page ID #6821




Counsel restating the subject of prior testimony and asking, “[c]ould you please just explain that

again.”), and because Dr. Bowman’s answer was vague, ambiguous, and overbroad. See id.

at 174:2-175:22. Other portions of Defendant’s multi-page counter-designation explicitly seek

Dr. Bowman’s expert opinion as a medical doctor and ask him to speculate in response to a

hypothetical. Dkt. 317-1, Ex. A at 1, lines 176:3-6) (“Q. And in medicine when you're dealing

with diagnoses or issues that you’re not familiar with, what kinds of steps do you take in order

to make a decision as a medical doctor?”).

       2.      Mike Chappell (Aug. 19, 2020). Defendants seek to introduce counter-

designations of Mike Chappell, Operations Security Specialist of IDOC, where counsel for

IDOC led Mr. Chappell through a hypothetical where, had additional facts been present, Mr.

Chappell may have changed a vote he cast while participating in a Transgender Care Review

Committee (“TCRC”) transfer meeting. See Dkt. 317-1, Ex. A at 2, lines 146:17-147:9. Plaintiffs

object to this testimony because it is misleading. The Court should exclude it because counsel

should not—six months after the fact—be able to suggest that, “with additional information

could your opinion have been changed, your vote have been changed?” It mis-states the evidence

and should be excluded.

       3.      Rob Jeffreys (Sept. 9, 2020). Defendants seek to introduce counter-designations

from Rob Jeffreys, director of IDOC, regarding COVID-19 that was elicited by Defendants’

counsel on re-direct examination. See Dkt. 317-1, Ex. A at 6, lines 239:9-241:10. Plaintiffs

object to these counter-designations because the testimony is an improper counter-

designation. The Court should exclude the testimony Defendants’ counsel elicited on re-direct

examination because it went beyond the scope of the witnesses’ initial testimony. Moreover, the




                                                4
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 5 of 23 Page ID #6822




designation is not a proper completeness designation, as it does not complete any of

the Plaintiffs’ affirmative designations.

       4.      Lydia Helena Vision (Aug. 25, 2020). Defendants seek to introduce counter-

designations from class representative Lydia Helena Vision regarding the nature of her criminal

conviction. See Dkt. 317-1, Ex. A at 9, lines 7:16-18. 1 Plaintiffs object to the proposed counter-

designations because the testimony is irrelevant. In addition, any probative value the testimony

could possibly have is far outweighed by its prejudicial effect. FED. R. EVID. 403.

       The Court should exclude this testimony because the nature of Ms. Vision’s criminal

conviction is not relevant to whether Defendants are providing constitutionally adequate medical

care for the treatment of gender dysphoria. Defendants offer the counter-designation in response

to Plaintiffs’ designation of Ms. Vision’s testimony that she began experiencing gender

dysphoria as a young child and her family was not supportive of her gender identity, and the

former has no connection to the latter. Id. at 13:3-1, 5. To the extent that Defendants argue the

nature of Ms. Vision’s conviction is admissible as bearing on her character for truthfulness, they

cannot show the conviction satisfies the requirements of Federal Rule of Evidence 609(a)(1)(A)

because the testimony has no probative value. It should be excluded.

       5.      Ryan Nottingham (June 30, 2020). Defendants seek to introduce counter-

designations from Ryan Nottingham, Agency PREA Coordinator for IDOC, regarding Mr.

Nottingham’s knowledge of litigation against a class representative, Janiah Monroe, that is

unrelated to the questions in this case. Dkt. 317-1, Ex. A at 10, lines 77:1-18 and 78:11-79:13.

Plaintiffs object to these counter-designations because they are improper counter-designations; it



1
  Exhibit A to Plaintiffs’ Revised Proposed Deposition Testimony (Dkt. No. 281-1) inadvertently
identified this objection to testimony offered at 7:16-18, not 8:6-16.


                                                 5
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 6 of 23 Page ID #6823




is also irrelevant, prejudicial, and lacks foundation. The fact that Ms. Monroe is a defendant in a

civil suit proves very little and, in this case, has no probative value as to whether IDOC fails to

provide adequate medical treatment of Ms. Monroe’s and others’ gender dysphoria. Moreover, any

probative value this testimony might have is outweighed by the highly prejudicial nature of the

testimony—which alleges non-consensual sexual contact by Ms. Monroe—and therefore violates

Federal Rule of Evidence 403. Lastly, Mr. Nottingham clearly lacked foundation to speak on this

topic. He admitted that he was only “somewhat” familiar with Ms. Monroe’s PREA record at

Logan and he was “not too familiar” with the substance of the PREA allegations against her.

       Defendants also seek to introduce a counter-designation from Mr. Nottingham regarding

the putative process by which a transgender prisoner may elevate their concerns about a cross-

gender search to the Transgender Administration Committee. Dkt. 317-1, Ex. A at 10, lines

190:19-191:2. Plaintiffs object to this counter-designation because the witness lacks the foundation

and personal knowledge to answer. Mr. Nottingham is not a member of the Transgender

Administration Committee or “facility management,” and he does not perform searches of inmates

in his role with IDOC. Thus, he does not and would not participate in the putative elevation process

he describes, nor does he cite to any document in his answer that allegedly lays out that process.

The Court should not consider this testimony given Mr. Nottingham’s lack of personal knowledge

and foundation.

       6.      Sasha Reed (Sept. 9, 2020). Defendants seek to introduce counter-designation

from Sasha Reed, a named Plaintiff, regarding PREA violations she reported that were later

determined by IDOC to be unfounded. See Dkt. 317-1, Ex. A at 12, lines 57:4-59:15. Plaintiffs

object to this counter-designation because it is an improper counter-designation and prejudicial.

Id. The Court should exclude this testimony because this is an improper completeness




                                                 6
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 7 of 23 Page ID #6824




designation, as it does not complete any affirmative designation made by Plaintiffs. Moreover,

any probative value this testimony might have, which is minimal at best, is outweighed by the

prejudicial nature of the testimony and therefore violates Federal Rule of Evidence 403.

       Defendants also seek to introduce a counter-designation from Ms. Reed recounting

comments made to her by the Warden of the IDOC facility at which she was housed. See Dkt.

317-1, Ex. A at 12, lines 61:3-9. Plaintiffs object to this counter-designation because it is an

improper-counter designation, prejudicial and violates the rule against hearsay. Id. The Court

should exclude this testimony because this is an improper completeness designation, as it does

not complete any affirmative designation made by Plaintiffs. Moreover, any probative value this

testimony might have, which is minimal at best, is outweighed by the prejudicial nature of the

testimony and therefore violates Federal Rule of Evidence 403. Finally, the testimony from Ms.

Reed relays an out of court statement made to her by the Warden of her facility, and none of the

exceptions or exclusions to the rule against hearsay apply.

       Defendants seek to introduce a counter-designation from Ms. Reed reflecting her

interactions with the IDOC nurses at her facility. See Dkt. 317-1, Ex. A at 12, 68:15-16.

Plaintiffs object to this counter-designation because it is vague and ambiguous. Id. In response to

the question “how do the nurses treat you,” Ms. Reed responded, “they cool.” But neither the

question asked nor the answer given clarifies the context of Ms. Reed’s interactions with nurses

that she was describing. The testimony, therefore, is confusing and does not assist the Court in its

analysis of IDOC’s treatment and care of Plaintiffs.

       7.      Glenda Wortley (July 27, 2020). Defendants seek to introduce counter-designations

from Glenda Wortley, an Assignment Coordinator for IDOC, regarding her role and participation

on IDOC’s former transgender committee and making decisions about transfers of prisoners. See




                                                  7
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 8 of 23 Page ID #6825




Dkt. 317-1, Ex. A at 15, lines 73:5-11, 87:20-88:1, 143:13-145:12, 146:3-22. Plaintiffs object to

these designations because they are improper counter-designations, offer cumulative evidence, and

are not admissible under Federal Rule of Evidence 403. The Court should exclude this testimony

because the little probative value of this testimony is far outweighed by the confusing manner in

which Ms. Wortley testified. The testimony also is duplicative of other testimony about the

operations of the former transgender committee, including Ms. Wortley’s role on it.

         8.    Mike Chappell, IDOC (30(b)(6)) (July 22, 2021). Defendants seek to introduce

counter-designations by its 30(b)(6) witness, Mr. Mike Chappell, Operations Security Specialist

at IDOC and the Department’s 30(b)(6) designee with respect to housing issues for transgender

prisoners, regarding whether any transgender prisoner has been subject to a cross-gender strip-

search since the new search policy has gone into effect April 1, 2021. See Dkt. 317-1, Ex. A at

lines 96:21-97:2; 105:21-106:9. Plaintiffs object to this testimony because it calls for speculation

and is misleading given the record on this issue. For example, on page 93, Mr. Chappell admits

that IDOC has “had some issues with transgender strip searches” and documents produced by

Defendants and testimony from class members suggests that despite this new policy, cross-gender

strip searches are still taking place. The Court should preclude IDOC from speculating on this

point.

         9.    Shane Reister, IDOC (30(b)(6)) (July 23, 2021). Defendants seek to introduce

counter-designations by its 30(b)(6) witness, Dr. Shane Reister, the Department’s 30(b)(6)

designee regarding training of its staff and of Wexford regarding transgender treatment and care,

from speculating about whether Dr. Anderson has reviewed any medical or mental health records

of IDOC. See Dkt. 317-1, Ex. A at 17, lines 56:24-57:7. Dr. Reister’s own testimony demonstrates




                                                 8
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 9 of 23 Page ID #6826




that he does not know the answer, and the Court should preclude IDOC from relying upon his

speculation as fact.

       Furthermore, Defendants also seek to introduce testimony by Dr. Reister that is non-

responsive to the questions being asked, including whether the Mental Health Standard Operating

Procedural Manual (“SOP”), dated Jan. 20, 2021 (Deposition Exhibit 11) “includes services

directed to transgender prisoners,” (see Dkt. 317-1, Ex. A at 18, lines 89:9-24), and whether he

agrees that the SOP does not include any required training for mental health providers working

with transgender patients (see id. at lines 95:22-96:16). As to the former, Dr. Reister’s answer is

plainly non-responsive, talking about how the SOP “cannot include everything a transgender

therapist would need to do.” As to the latter, Dr. Reister later agreed that “there’s no specific

requirement for training Mental Health Providers related to transgender care.” See id. at 101:20-

102:2. Both counter-designations should be excluded.

       C. Responses to Defendants’ Objections to Plaintiffs’ Affirmative Designations

       1.      Steven Bowman (July 28, 2020). Plaintiffs intend to offer deposition testimony of

Dr. Steven Bowman regarding Defendants’ failure to adequately search for and produce relevant

documents in response to Requests for Production. See Dkt. 317-1, Ex. A at 1, lines 13:3-5.

Defendants object because they allege the testimony is not relevant. The Court should overrule

the objection because the testimony is relevant to Defendant’s compliance with their discovery

obligations under the Federal Rules and the introduction of admissible evidence.

       2.      Mike Chappell (Aug. 19, 2020). Plaintiffs intend to offer deposition testimony of

Mike Chappell, Operations Security Specialist at IDOC, first relating to Mr. Chappell’s

understanding of the administrative directive of IDOC for strip-searches. See Dkt. 317-1, Ex. A

at 2, lines 20:8-20; 23:12-17; 24:4-9. Defendants object that this testimony lacks relevance and is

misleading because it pertains to the old administrative directive that has since been replaced.


                                                 9
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 10 of 23 Page ID #6827




 The Court should consider Mr. Chappell’s testimony because it was consistent with the prior

 administrative directive, which was in effect at the time of his testimony, where a prisoner would

 be searched by someone of the same gender as the facility in which the prisoner is housed. For

 example, anyone living in a male facility would be strip-searched by a male guard. Furthermore,

 that IDOC continued to rely on policies it knew did not comply with the Court’s preliminary

 injunction and caused significant trauma to the class members for nearly a year after the Court’s

 order shows Defendants’ deliberate indifference and therefore cannot be trusted to conform their

 conduct with Constitutional standards going forward. The Court should overrule Defendants’

 objection.

        Second, Plaintiffs intend to offer Mr. Chappell’s testimony regarding his understanding

 of how transgender prisoners in IDOC’s custody are housed—namely that initial housing

 decisions are made by IDOC based solely upon genitalia of the prisoner. See Dkt. 317-1, Ex. A

 at 2, lines 29:2-21. Defendants objected to this testimony because it lacked foundation, but IDOC

 recently again designated Mr. Chappell to speak for IDOC on issues relating to housing

 transgender prisoners. Even as recently as July 22, 2021, Mr. Chappell again testified that

 IDOC’s practices have not changed of making initial housing decisions based solely upon

 genitalia, even under the new administrative directive. The Court should overrule Defendants’

 objection and admit the testimony.

        Third, Plaintiffs intend to offer Mr. Chappell’s testimony regarding Deposition Exhibit 3

 (Bates 323753-772), meeting minutes from the February 4, 2020 TCRC meeting that he

 admittedly participated in (see Dkt. 28_-1, Ex. A at 2, lines 73:1-16), that reflect the fact that the

 committee refused to authorize prisoner Legel to obtain women’s underwear despite her gender

 dysphoria. See id., lines 79:2-4, 79:8-9, 82:1-7, 82:11. Defendants objected to this testimony




                                                   10
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 11 of 23 Page ID #6828




 because it lacked foundation, but Mr. Chappell testified he was involved in both decision-making

 of the TCRC as well as issues relating to commissary. See id. at 76:11-13 (“Q. So you sit on the

 Commissary Committee as well, right? A. I do.”). The Court should consider this example

 because it support’s IDOC’s deliberate indifference in depriving the class members of social

 transition and calls into serious question whether IDOC will continue to deny class members

 needed commissary items.

        Fourth, Plaintiffs intend to offer Mr. Chappell’s testimony regarding his experience with

 prisoners in IDOC’s custody. See Dkt. 317-1, Ex. A at 2, lines 96:10-97:6. Defendants object

 because they argue Mr. Chappell lacks foundation to answer questions of this nature, but Mr.

 Chappell has nearly 30 years of experience working at IDOC and had no problem making

 sweeping statements about IDOC’s prisoners elsewhere in his deposition. See id. at 97:7-99:19.

 The Court should overrule the objection.

        Fifth, Plaintiffs intend to offer Mr. Chappell’s testimony regarding Deposition Exhibit 5

 (Bates 323706-718), minutes from the January 27, 2020 Transgender Requests for Transfer

 Meeting that he admittedly participated in (see Dkt. 317-1, Ex. A at 2, lines 106:23-107:1), and

 reflects the committee’s discussion of a transfer request for prisoner Clemmons. See id. at 110:3-

 123:14. Defendants again object to this entire line of questioning because they allege it lacks

 foundation. The Court should overrule the objection as baseless because Mr. Chappell

 participated in the discussion and was answering questions about his own analysis relating to

 safety and security issues.

        Finally, Plaintiffs intend to offer Mr. Chappell’s testimony regarding factors he takes into

 account when voting on transfer decisions. See Dkt. 317-1, Ex. A at 2, lines 127:4-15, 137:8-

 141:1. Defendants object to this testimony as not relevant and lacking foundation but both are




                                                 11
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 12 of 23 Page ID #6829




 baseless objections given that Mr. Chappell sits on the TCRC and votes on transfers as part of

 that role. In particular, this testimony examines Mr. Chappell’s security and safety assessment

 for prisoner Padilla (class representative Lydia Helena Vision) that is reflected in Deposition

 Exhibit 6 (Bates 323719-728), minutes from the February 18, 2020 transfer sub-committee of the

 TCRC. 2 The Court should overrule the objection.

        3.        John Eilers (June 24, 2020). Plaintiffs intend to offer deposition testimony of John

 Eilers, Chief of Security of IDOC, relating to his belief that whether he believes IDOC would

 benefit from an outside monitor. See Dkt. 317-1, Ex. A at 4, lines 95:2-96:1, 96:5-11. Defendants

 object because they believe Chief Eilers lacks foundation to answer these questions. The Court

 should overrule Defendants’ objection, however, because he was asked the questions based upon

 his personal opinion as the Chief of Operations of IDOC.

        4.        Neil Fisher, Wexford (Aug. 11, 2020). Plaintiffs intend to offer deposition

 testimony of Dr. Neil Fisher as the corporate designee testifying on behalf of Wexford, who

 supplies all front-line medical and mental health professionals responsible for providing care to

 all transgender prisoners within IDOC. See Dkt. 317-1, Ex. A at 5-6. Defendants objections are

 without merit.

        At 54:13-18, Dr. Fisher was asked a question regarding a phone call involving Dr.

 Conway regarding various physicians within IDOC having difficulty prescribing hormones. He

 was asked whether Dr. Conway opened the call in a particular manner, and he answered in the

 affirmative. The testimony does not mischaracterize the email that mentions the call. Instead, it is

 consistent with Dr. Fisher’s preceding testimony on the matter. See 53:5-54:10.




 2
  Plaintiffs inadvertently failed to designate the testimony identifying this exhibit on the record
 but will add one for 123:20-124:4.


                                                   12
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 13 of 23 Page ID #6830




        At 106:4-9, Dr. Fisher was asked a question regarding the Endocrine Society Guidelines.

 He did not possess knowledge to provide a substantive answer. Defendants’ objection that the

 question lacks foundation is incorrect. The Guidelines were introduced as an exhibit in the

 deposition. 104:5-12. No objection was made that the question at 106:4-6 mischaracterized the

 document, because Dr. Fisher’s lack of knowledge of the Guidelines does not render such

 question as lacking foundation. Instead, Plaintiffs were entitled to test the boundaries of the

 witness’ knowledge of the Guidelines, which were before the witness at the time.

        At 121:1-122:5, Dr. Fisher was asked a number of questions regarding his qualifications,

 including relating to WPATH. These questions were relevant for at least two reasons. First,

 Plaintiffs are entitled to know the qualifications and experience of Wexford’s corporate designee

 witness. Second, Dr. Fisher attempted to answer numerous questions in his personal capacity. To

 the extent such attempts were proper, Plaintiffs are likewise entitled to understand Dr. Fisher’s

 background regarding the subject matter of the lawsuit. Defendants objections are without merit.

        At 124:5-11 and 124:14-125:3, Dr. Fisher testified regarding the qualifications of Dr.

 Funk (a Regional Medical Director for IDOC) and Dr. Ritz (the Chief Medical Officer for

 IDOC). Dr. Fisher works with both doctors. Their qualifications in transgender care are plainly

 relevant; this case concerns whether IDOC has the right people in place with the proper

 qualifications to do the job required. There is nothing irrelevant about Drs. Funk’s and Ritz’s

 lack of qualifications or their lack of experience caring for transgender individuals.

        At 144:3-7 and 144:13-16, Dr. Fisher was asked whether Wexford physicians become

 WPATH qualified by taking Wexford training. He could not answer the question because he had

 not read the WPATH standards of care. This testimony is relevant because it shows that

 Wexford’s corporate designee acknowledges the limitations of Wexford’s training. The question




                                                  13
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 14 of 23 Page ID #6831




 has foundation because the WPATH standards of care were previously admitted as an exhibit,

 available to the witness (see 96:7-18), and Dr. Fisher himself testified he consulted the WPATH

 standards of care in preparing draft guidelines for IDOC (see id. at 67:15-21). The question is not

 beyond the scope because the topics included “[t]raining developed by Wexford to educate

 IDOC medical providers regarding treatment of patients with gender dysphoria using hormone

 therapy,” and the “identification and qualifications of [Wexford] personnel”. At bottom, the

 limitations of the training of Wexford physicians is important for this Court’s consideration of

 whether the primary care individuals working within IDOC are actually qualified to provide

 adequate care to transgender prisoners.

        5.      Rob Jeffreys (Sept. 9, 2020). Plaintiffs intend to offer deposition testimony

 of Director Rob Jeffreys regarding his awareness of testimony at the preliminary injunction

 hearing regarding the deficiencies in Plaintiffs’ care and the harmful effects of IDOC’s policies

 and practices. See Dkt. 317-1, Ex. A at 7, lines 67:9-68:2. Defendants object because they allege

 the testimony is not relevant. Id. The Court should overrule the objection because the testimony

 is relevant as evidence of the Defendants’ knowledge and notice of the serious harm caused by

 their policies and practices, which goes directly to Defendants’ deliberate indifference.

        Plaintiffs also intend to offer deposition testimony of Director Rob Jeffreys regarding his

 knowledge of the Defendants’ policies and practices regarding transgender care. See Dkt. 317-1,

 Ex. A at 7, lines 72:1-11. Defendants object because they allege the testimony lacks foundation.

 Id. The Court should overrule the objection because, as an initial matter, the questions ask the

 director specifically about his knowledge; as a practical matter, he cannot possibly lack

 foundation to speak to his own knowledge (or lack thereof). Moreover, as a named Defendant

 and the Agency Director of the Illinois Department of Corrections, Defendant’s knowledge (or




                                                 14
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 15 of 23 Page ID #6832




 lack thereof) regarding IDOC’s practices with respect to transgender prisoners shows

 Defendant’s deliberate indifference.

        Plaintiffs intend to offer deposition testimony of Director Rob Jeffreys regarding his

 knowledge and understanding of the Court’s preliminary injunction order and Defendants’

 efforts (or lack thereof) to comply. See Dkt. 317-1, Ex. A at 8, lines 172:19-173:17, 178:15-21,

 180:24-181:20, 184:13-20, 185:6-13, 188:4-189:13. Defendants object because they allege the

 testimony is not relevant. Id. The Court should overrule the objection because as a named

 Defendant and as the Agency Director, Defendant’s testimony regarding his understanding of

 this Court’s order and IDOC’s efforts (or lack thereof) to comply with it after over eight months

 are relevant evidence of Defendants’ continued constitutional violations, deliberate indifference,

 and show a strong likelihood of continued harm to Plaintiffs without Court intervention.

        Defendants also object to some of the same testimony alleging it misstates the record.

 See Dkt. 317-1, Ex. A at 8, lines 180:24-181:20, 184:13-20, 185:6-13, 188:4-189:13. The Court

 should overrule these objections because none of these designations misstate the record. The

 questions and opposing party admissions that Defendants are trying to exclude are well

 supported by the record.

        Defendants also object to some of the same testimony because they allege the testimony

 lacks foundation. Id. 185:6-13, 188:4-189:13. The Court should overrule these objections

 because Director Jeffreys was asked about and offered testimony regarding his knowledge,

 understanding and actions relating to compliance with the Court’s preliminary injunction order—

 something as the agency director and a named defendant who read the order, he certainly has

 foundation to testify about.




                                                 15
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 16 of 23 Page ID #6833




        6.      Ryan Nottingham (June 30, 2020). Plaintiffs intend to offer deposition testimony

 of Ryan Nottingham regarding his personal awareness of whether any training was implemented

 for staff, offenders, or both, prior to Janiah Monroe’s arrival at Logan. See Dkt. 317-1, Ex. A at

 11, lines 86:23-90:4 and 90:10-21. Defendants object to this testimony as lacking foundation.

 The Court should overrule this objection because, as the deposition transcript shows, plaintiffs’

 counsel asked about Mr. Nottingham’s personal awareness of any training; Mr. Nottingham was

 never asked to speculate on whether training existed generally, and he never did so. A witness

 obviously cannot lack foundation to speak to their own recollection (or lack thereof). And for the

 very few questions in this designation that did ask about IDOC’s actions generally, rather than

 merely the witness’ awareness of these actions, Mr. Nottingham responded with “I do not know”

 (lines 87:12-15), or “Not that I’m aware of” (lines 89:15-19).

        Plaintiffs also intend to offer deposition testimony from Mr. Nottingham regarding

 whether an expert monitor would be beneficial to IDOC in obtaining compliance with the

 Court’s preliminary injunction Order. See Dkt. 317-1, Ex. A at 12, lines 258:21-23 and 259:9-12.

 Defendants object to this testimony as irrelevant. The Court should overrule this objection

 because the testimony is relevant to IDOC’s own understanding of its need for judicial

 supervision to ensure its compliance with its duties under the Eighth Amendment. This testimony

 is also relevant in showing that Mr. Nottingham believed IDOC was not in compliance with the

 court’s orders at the time of his deposition and that outside assistance “could be beneficial” in

 obtaining compliance.

        7.      Tangenise Porter (June 26, 2020). Plaintiffs intend to offer deposition testimony

 of Tangenise Porter regarding her position on, and participation in, IDOC’s committees that

 review and make decisions regarding transgender care, treatment, placement, and security. See




                                                  16
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 17 of 23 Page ID #6834




 Dkt. 317-1, Ex. A at 14-15, lines 73:20-77:1; 80:18-81:20; 83:3-84:18, 85:15-22, 86:4-7, 89:23-

 91:2, 137:24-138:3. Defendants object to this testimony as irrelevant. Id. The Court should

 overrule this objection because Ms. Porter—IDOC’s head of the Women’s Division—

 participated in meetings of IDOC’s previous Transgender Committee and currently sits on and

 participates in meetings of IDOC’s new Transgender Administration Committee. Ms. Porter’s

 testimony is relevant to show her training, preparation, and qualifications (or lack thereof) to

 make decisions regarding the care, treatment, security, and safety of Plaintiffs. Her deposition

 testimony is further relevant to show IDOC’s decision making regarding which IDOC officials

 are tasked with making decisions regarding the care and treatment of transgender prisoners, as

 well as what criteria, if any, IDOC uses to make decisions regarding security, placement, and

 safety of transgender prisoners. Finally, this evidence is relevant to show IDOC’s compliance (or

 lack thereof) with the Court’s preliminary injunction order and their continued deliberate

 indifference to Plaintiffs serious medical condition.

        Defendants also object to some of the same testimony as lacking foundation. See Dkt.

 317-1, Ex. A at 14, lines 73:20-77:1; 80:18-81:20; 83:3-84:18, 85:15-22, 86:4-7, 89:23-91:2. The

 Court should overrule this objection because the testimony relates specifically to Ms. Porter’s

 knowledge; as a practical matter, she cannot possibly lack foundation to speak to her own

 knowledge (or lack thereof). Moreover, Ms. Porter testified that she had participated in at least

 two meetings of IDOC’s previous Transgender Committee at the time of her deposition. She also

 testified that she participated in these meetings as part of her responsibilities as head of the

 Women’s Division. Because the testimony relates to her understanding and knowledge (or

 lack thereof) about a committee—including the participants and their qualifications, the materials

 considered, the criteria applied to make decisions, and the process through which a prisoner is




                                                   17
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 18 of 23 Page ID #6835




 presented to the committee—in which she participated, the testimony did not require speculation

 or lack foundation.

        Plaintiffs intend to offer deposition testimony from Ms. Porter related to her knowledge

 of the existence of any policy related to the treatment of transgender prisoners and the identity of

 the IDOC individuals who are responsible for decisions about the treatment of gender dysphoria.

 See Dkt. 317-1, Ex. A at 15, lines 137:1-6. Defendants object to this testimony as not relevant.

 Id. The Court should overrule this objection because Ms. Porter, as the head of IDOC’s

 Women’s Division, is responsible for the care, treatment, and safety of both transgender female

 and male prisoners currently housed at IDOC female facilities. Her knowledge (or ignorance) of

 any such policy and/or the individuals responsible for making decisions regarding the treatment

 of gender dysphoria speaks to IDOC’s continued deliberate indifference to Plaintiffs’ gender

 dysphoria.

        Plaintiffs also intend to offer testimony from Ms. Porter related to her knowledge

 of necessary treatment for gender dysphoria, specifically the medical necessity of social

 transition and use of gender-affirming pronouns. See Dkt. 317-1, Ex. A at 15, lines 147:16-21.

 Defendants object to this testimony as not relevant. Id. The Court should overrule this objection

 because Ms. Porter, as the head of IDOC’s Women’s Division, is responsible for the care,

 treatment, and safety of both transgender female and male prisoners currently housed at IDOC

 female facilities. Her knowledge (or ignorance) of the necessity of social transition for Plaintiffs

 speaks to IDOC’s continued deliberate indifference to Plaintiffs’ gender dysphoria.

        Plaintiffs intend to offer testimony from Ms. Porter regarding training for IDOC

 employees in the Women’s Division related to transgender prisoners. See Dkt. 317-1, Ex. A at

 15, lines 151:6-22. Defendants object to this testimony as not relevant. Id. The Court should




                                                  18
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 19 of 23 Page ID #6836




 overrule this objection because Ms. Porter’s testimony is relevant evidence that the head of the

 Women’s Division knew of no training for IDOC employees in the Women’s Division related to

 transgender prisoners, even though both transgender women and transgender men are housed in

 the Women’s Division. This is directly relevant to Defendants’ continued deliberate indifference

 to the treatment and care of Plaintiffs’ gender dysphoria.

        8.      Glenda Wortley (July 27, 2020). Plaintiffs intend to offer deposition testimony of

 IDOC Assignment Coordinator Glenda Wortley, who served on IDOC’s TCRC, regarding

 IDOC’s consideration of a transgender prisoner’s “sexual preference [and] the likelihood of

 penetration” as factors in deciding whether to transfer that prisoner to a facility that matches their

 gender identity. See Dkt. 317-1, Ex. A at 16, lines 96:23-97:15, 98:3-19. Her testimony also

 establishes that IDOC does not consider such information when making decisions about whether

 to transfer prisoners who are not transgender. Id. at 100:7-20.

        Defendants object to this testimony as irrelevant. IDOC’s consideration of a prisoner’s

 likelihood of victimization and her sexual orientation when deciding whether to transfer her to a

 female facility are relevant to Plaintiffs’ claims about how IDOC makes decisions about whether

 to transfer prisoners with gender dysphoria. This, in turn, is directly relevant to Defendants’

 continued deliberate indifference to the treatment and care of Plaintiffs’ gender dysphoria.

        9.      Mike Chappell, IDOC (30(b)(6)) (July 22, 2021). Plaintiffs intend to offer

 deposition testimony of IDOC’s 30(b)(6) witness, Mr. Mike Chappell, Operations Security

 Specialist, regarding whether IDOC asked him to search for and collect ESI and email in this

 case. See Dkt. 317-1, Ex. A at 17, lines 101:24-102:6. Defendants argued this testimony—that he

 did not collect and produce any electronic information whatsoever—is not relevant, but it




                                                  19
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 20 of 23 Page ID #6837




 supports Plaintiffs’ arguments that Defendants have violated Rule 26(e) as described in

 Plaintiffs’ pending motion for sanctions pursuant to Federal Rule of Civil Procedure 37.

        10.     Shane Reister, IDOC (30(b)(6)) (July 23, 2021). Plaintiffs intend to offer

 deposition testimony of IDOC’s 30(b)(6) witness, Dr. Shane Reister, regarding whether IDOC

 asked him to search for and collect ESI and email in this case. See Dkt. 317-1, Ex. A at 19, lines

 104:22-107:23; 108:6-20; 111:7-112:15; 113:11-116:13; 117:2-121:14. Defendants argued this

 testimony—that he did cherry-picked documents he believed to be relevant and produced a

 fragment of discoverable information—is not relevant, but it supports Plaintiffs’ arguments that

 Defendants have violated Rule 26(e) as described in Plaintiffs’ pending motion for sanctions

 pursuant to Federal Rule of Civil Procedure 37.

                                          CONCLUSION

        For all the foregoing reasons, this Court should exclude the proffered deposition

 testimony by Defendants and overrule any objections by Defendants to Plaintiffs’ proffered

 deposition testimony.




                                                   20
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 21 of 23 Page ID #6838




 Dated: August 1, 2021         Respectfully submitted by:

                               /s/ Abby L. Parsons
                               John A. Knight
                               Camille E. Bennett
                               Ghirlandi Guidetti
                               Carolyn M. Wald
                               Joshua Blecher-Cohen
                               ROGER BALDWIN FOUNDATION
                               OF ACLU, INC.
                               150 North Michigan Avenue, Suite 600
                               Chicago, IL 60601
                               Telephone: (312) 201-9740
                               Facsimile: (312) 288-5225
                               jknight@ACLU-il.org
                               cbennett@ACLU-il.org
                               gguidetti@ACLU-il.org
                               cwald@ACLU-il.org
                               jblecher-cohen@ACLU-il.org

                               Catherine L. Fitzpatrick
                               Amelia H. Bailey
                               Sam G. Rose
                               KIRKLAND & ELLIS LLP
                               300 North LaSalle Street
                               Chicago, IL 60654
                               Telephone: (312) 862-2000
                               Facsimile: (312) 862-2200
                               catherine.fitzpatrick@kirkland.com
                               amelia.bailey@kirkland.com
                               sam.rose@kirkland.com

                               Brent P. Ray
                               KING & SPALDING LLP
                               110 N. Upper Wacker Drive, Suite 3800
                               Chicago, IL 60606
                               Telephone: (312) 995-6333
                               Facsimile: (312) 995-6330
                               bray@kslaw.com

                               Abby L. Parsons
                               KING & SPALDING LLP
                               1100 Louisiana Street, Suite 4100
                               Houston, TX 77002
                               Telephone: (713) 751-3294
                               aparsons@kslaw.com


                                       21
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 22 of 23 Page ID #6839




                               Thomas E. Kennedy III
                               Sarah Jane Hunt
                               KENNEDY HUNT P.C.
                               906 Olive Street, Suite 200
                               Saint Louis, MO 63101
                               Telephone: (314) 872-9041
                               tkennedy@KennedyHuntLaw.com
                               sarahjane@KennedyHuntLaw.com

                               Attorneys for Plaintiffs




                                       22
Case 3:18-cv-00156-NJR Document 318 Filed 08/01/21 Page 23 of 23 Page ID #6840




                                 CERTIFICATE OF SERVICE

        I certify that on August 1, 2021, I electronically filed the foregoing document and any

 exhibits with the Clerk of this Court by using the CM/ECF system, which will accomplish

 service through the Notice of Electronic Filing for parties and attorneys who are Filing Users.

                                          By: /s/ Abby L. Parsons
                                          Abby L. Parsons




                                                 23
